Jackson, Chief Justice.
The plaintiff in error sued the Bradstreet Company for a libel. Under the charge of the court, the jury found for the defendant. The plaintiff excepted to the refusal of a new trial, and assignments of error thereon are before us.
The main question is, whether or not the publication of the libel is a privileged communication, under the statutes of this state, in the light of the facts in this record. The Bradstreet Company, through an agent in Atlanta, sent around by a boy to certain of their contractors a slip of printed and written paper to the effect that the plaintiff in error was drinking and failing in business, and another to the effect that he had not improved, and in both that it would be well to watch and to be slow to trust him. The proof is made by Elam Johnson and B. F. Wyly, who swear substantially to the printed or written slip as the same as that alleged in the amended declaration, the original sent them having been thrown in the waste-basket or otherwise lost so as not to be produced. The slips were kept in the store and seen by clerks, and possibly by others, as they lay there for some days. It appears that it is the business of this company in New York to furnish information, for consideration paid them, touching the standing of merchants in various parts of the United States; that Messrs. Johnson and Wyly were contractors with the company for such information ; and being such contractors, the question is, was the communication, so sent to them by the carrier boy of the company’s Atlanta agent, a privileged communication or not, under the statute of this state in section 2980 of the Georgia Code ?
That section declares as privileged communications: “1. Statements made iona fide in the performance of a public duty. 2. Similar statements in the performance of a private duty, either legal or moraland then follow others not germane to the issue before us.
Assuredly, it was nota public duty in performing which *175this company slandered this man — that is to say, made false statements about his drinking habits and mercantile character. Was it done in the performance of a private moral duty ? Assuredly not, again it may be said, without any doubt at all. If morality.be kin to religion, it is immoral to speak evil, much more to write evil of a fellow-man to blacken his character and to injure his business, if the/ allegation be false. Much more is it immoral to do so for that root of all evil, the love of money. To slander from hatred or vengeance for wrong is bad enough; to do so by contract for money is infinitely worse. Therefore this duty by contract is immoral.
Is it a private legal duty ? It cannot be. “ A contract to do an immoral or illegal thing is void ” by the statute of this state. Code, §2749. If, therefore, it be immoral to spy and pry into the habits and business of another, and to make false statements about his character and business respectability, it is also illegal by our statute law. If one makes it his business to pry into the affairs of another in order to coin money for his investigations and information,] he must see to it that he communicate nothing that is false. The falsehood of the communication,in print or writing, maligning in effect the private character and mercantile standing, is itself evidence of malice, legal malice; and unless it be strictly a privileged communication in the performance of a public duty, or a private duty, moral or legal, and then bona fide and not <£as a cloak for private malice” (Code, §2981), the right of action and redress by damages are the remedies of the injured. In our judgment, this communication, made under this contract, is not the result of a private duty, either moral or legal, in the sense of the statute law of this state, and therefore is not a privileged communication.
Judgment reversed.
See for plaintiff in error: Code, §2974 et seq.; Townshend, 262-3; Van Epps vs. Jones, 50 Ga. 238 ; Beverly *176et al. vs. Tappan, 5 Blatchford C. C.497; 7 Am. R. 322; 17 N. Y. 190; 37 Id. 447; 16 Id. 369; 30 Id. 20; 1C. M. & R. 181; 13 C. B. 333; 5 E. & B. 344; 6 B. & C. 154; 3 0. & B. 160.
For defendant in error: Code, §§2974, 2980, par. 2; Pearce vs. Brower, 72 Ga. 243; 51 Id. 118, Lester vs. Thurmond; Ormsby vs. Douglass, 37 N. Y. 477; Vanduzee vs. McGregor, 27 Am. Dec., and authorities cited.